Case: 17-10950      Document: 00514600574         Page: 1    Date Filed: 08/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10950                   United States Court of Appeals

                                  Summary Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 15, 2018

UNITED STATES OF AMERICA,                                            Lyle W. Cayce
                                                                          Clerk
              Plaintiff - Appellee

v.

BRYAN MARQUE GILSTRAP,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-344-1


Before ELROD, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Bryan Marque Gilstrap appeals his conviction of possession of a firearm
by a convicted felon in violation of 18 U.S.C. § 922(g)(1). He has filed an
unopposed motion for summary disposition of his appeal, conceding that his
arguments raised for the first time on appeal are foreclosed by this court’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10950    Document: 00514600574       Page: 2   Date Filed: 08/15/2018



                                   No. 17-10950
precedents. He raises the arguments solely to preserve them for possible
further review.
      Although Gilstrap argues that § 922(g) is unconstitutional because it
regulates conduct that falls outside of the Commerce Clause in Article I,
Section Eight, of the Constitution, we rejected that argument in United States
v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013). We have also rejected the
argument, like Gilstrap’s, that a conviction under § 922(g) requires proof that
a defendant knew that the firearm he possessed had traveled in interstate
commerce. United States v. Rose, 587 F.3d 695, 705-06 (5th Cir. 2009).
      Accordingly, because summary disposition is appropriate, Gilstrap’s
unopposed motion for summary disposition is GRANTED, and the district
court’s judgment is AFFIRMED. See Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162 (5th Cir. 1969).




                                        2